        Case 3:20-cv-01260-MEM Document 45 Filed 08/21/20 Page 1 of 9



                UNITED STATES DISTRICT COURT
              MIDDLE DISTRICT OF PENNSYLVANIA
__________________________________________________________________

JANE DOES I, II, III, et al.,       )
                                    )
                                    )
                   Plaintiffs,      )
                                    )
             v.                     )    Civil Action No. 3:20-1260
                                    )
EUGENE SCALIA, United States        )    (JUDGE MANNION)
Secretary of Labor, et al.,         )
                                    )
                                    )
                   Defendants.      )
__________________________________________________________________

              BRIEF IN SUPPORT OF MOTION TO STRIKE
            EXHIBITS TO PLAINTIFFS’ POST-HEARING BRIEF

      Defendants respectfully move to strike the declarations attached as Exhibits

B, C, and D to Plaintiffs’ post-hearing brief (Docs. 43-2, 43-3 & 43-4). These

exhibits consist of declarations from Plaintiff Jane Doe II (not sworn to under

penalty of perjury), an anonymous non-plaintiff, and a purported expert witness.

None of these declarants testified at the July 31, 2020 evidentiary hearing, despite

the fact that Plaintiffs had a full opportunity to present evidence and call witnesses

at that time. Nor did Plaintiffs obtain leave of court to attach the declarations to their

post-hearing brief. Because admission of these declarations would unfairly prejudice

Defendants, they should be stricken. See Shapiro, Lifschitz & Schram, P.C. v.

Hazard, 90 F. Supp. 2d 15, 17 (D.D.C. 2000) (striking affidavit attached to a post-
        Case 3:20-cv-01260-MEM Document 45 Filed 08/21/20 Page 2 of 9



hearing brief and stating, “The Court expected that in holding an evidentiary hearing,

the parties would present all their evidence at the hearing because such a forum

provides a fair opportunity for the parties to present their evidence and cross-

examine opposing witnesses.”).

      A.     Background

      On July 22, 2020, Plaintiffs filed (Doc. 1) a “Complaint and Emergency

Petition for Emergency Mandamus Relief,” alleging that the Secretary of Labor

arbitrarily and capriciously failed to seek an order under Section 13 of the

Occupational Safety and Health Act, 29 U.S.C. § 622, to restrain allegedly

imminently dangerous conditions at a Maid-Rite meat processing plant in Dunmore,

Pennsylvania (the facility). In their Prayer for Relief, Plaintiffs requested “oral

argument on this Complaint and Petition as soon as the Court deems practicable.”

Compl. ¶ 156.

      On July 23, 2020, this Court entered an order (Doc. 6) which, among other

things, scheduled a hearing for July 31, 2020, “to hear argument on whether a writ

of mandamus should issue pursuant to 29 U.S.C. § 622(d).” The order further stated

that the hearing would be evidentiary: “The parties should be prepared to present

evidence on whether the Secretary of Labor acted arbitrarily and capriciously in

failing to seek an injunction or temporary restraining order” against Maid-Rite

regarding the alleged imminent danger.


                                          2
        Case 3:20-cv-01260-MEM Document 45 Filed 08/21/20 Page 3 of 9



      On July 29, 2020, Plaintiffs filed “proposed plans” for the evidentiary hearing

(Doc. 27). They stated that they intended to present witnesses at the hearing and that

at least two anonymous Maid-Rite workers were “willing to present themselves for

questioning,” one of which was a current employee. Plaintiffs requested that the

Court “arrange a time outside of business hours where these [anonymous] witnesses

c[ould] testify,” and “that the courtroom be closed for their testimony[.]” Plaintiffs

also requested post-hearing briefs to “summariz[e] the evidence presented at the

hearing.”

      On July 30, 2020, Defendants moved (Doc. 30) for a stay of the evidentiary

hearing pending the Court’s resolution of Defendants’ Motion to Dismiss. Plaintiffs

opposed a stay, arguing in part that Defendants waited too long to seek it: “[T]he

Government—which has been on notice of the scheduled hearing since last week

and received an extension to prepare its motion—waited until the day before the

hearing, after Plaintiffs informed the Government they were preparing witnesses and

experts, to file this request.” Doc. 32 at 2 (emphasis added). The Court denied

Defendants’ motion (Doc. 33).

      Also on July 30, Plaintiffs filed a “Notice of Additional Declarations.” (Doc.

37). In that document, Plaintiffs represented to the Court that a couple of their

witnesses wished to testify under conditions that would protect their anonymity.

“[A]s a proffer for the Court,” the document further stated, “Plaintiffs are attaching


                                          3
         Case 3:20-cv-01260-MEM Document 45 Filed 08/21/20 Page 4 of 9



redacted declarations detailing these witnesses’ intended testimony.” Doc. 37. One

of the attached declarations (Doc. 37-1) was an anonymous Maid-Rite. The second

declaration attached to the Notice of Additional Declarations was from a former

Maid-Rite employee who had not worked at the facility since late May, see Doc. 37-

2 at ¶ 14, and was not signed under penalty of perjury as required under 28 U.S.C. §

1746.

        The Court held the evidentiary hearing on July 31, 2020. Plaintiffs did not call

a single current or former employee as a witness. Nor did Plaintiffs seek permission

to offer such testimony at a different time.

        Instead, Plaintiffs indicated that they intended to call Dr. Melissa Perry, an

epidemiologist, Tr. 46, as well as a “former OSHA official,” Tr. 125. Plaintiffs,

however, ultimately chose not to call Dr. Perry as a witness and did not argue that

her testimony should be admitted. Therefore, Defendants had no occasion to raise

their objections to her testifying (at all or as to the scope, including that she is not in

a position to render opinions as to the specific conditions or feasibility of abatement

measures at the facility at issue). Nor did the Court have occasion to rule on whether

to hear or limit her testimony.

        At the close of witness testimony, the Court discussed the submission of post-

hearing briefs, but made no suggestion that the record would be kept open for the




                                            4
        Case 3:20-cv-01260-MEM Document 45 Filed 08/21/20 Page 5 of 9



submission of additional information or evidence. Tr. 200-03. Nor did Plaintiffs’

move for leave to submit post-hearing declarations.

      Plaintiffs filed their post-hearing brief (Doc. 43) on August 14, 2020. Contrary

to their hearing procedure proposal, it was anything but a ‘summar[y]’ of the

‘evidence presented at the hearing’ and instead relies heavily on three post-hearing

declarations attached to Plaintiffs’ brief.” First, Exhibit B (Doc. 43-2) purports to be

a declaration of Plaintiff Jane Doe II, dated August 11, 2020, but is not signed under

penalty of perjury. Next, Exhibit C (Doc. 43-3) is a declaration, dated August 11,

2020, from the anonymous third party who, according to Plaintiffs, is a mechanic at

the facility and whose previous declaration was contained in Plaintiffs’ July 30

filing. See also Pls.’ Br. 1 n.1. Finally, Exhibit D (Doc. 43-4) is a declaration dated

August 14, 2020, from the same Dr. Perry mentioned at the hearing, which purports

to set forth her expert opinions about this matter.

      Plaintiffs did not seek leave of Court to attach or rely on these declarations,

yet they do in fact rely on the declarations throughout their brief. See, e.g., Br. at 1,

8, 10–12, 15, 18, 23–24.

      B.     The Declarations Should be Stricken.

      In the exercise of its broad discretion on matters of case management, see

Drippe v. Tobelinski, 604 F.3d 778, 783 (3d Cir. 2010), this Court should strike the

declarations attached to Plaintiffs’ post-hearing brief. Where, as here, the Court


                                           5
        Case 3:20-cv-01260-MEM Document 45 Filed 08/21/20 Page 6 of 9



schedules and conducts an evidentiary hearing in a civil matter, the time for

presenting evidence is at the hearing. See, e.g., Rylander w. United States, 460 U.S.

752, 757-58 (1983); McDermott Gulf Operating Co. v. Con-Dive, LLC, 2009 WL

1537871, at *2 (S.D. Ala. May 29, 2009) (“A hearing, like a trial, represents the end

of the evidence, not its beginning.”); aff’d, 371 F. App’x 67 (11th Cir. 2010). At that

time, the trier of fact can assess a witness’s demeanor and credibility, and the

opposing party has the opportunity for cross-examination and to raise objections.

The benefits of a fair and orderly presentation of evidence are lost where one party

attempts to introduce witness testimony through post-hearing declarations.

      That is all the more so where experts are concerned. Federal trial practice

includes strict safeguards to ensure that the opposing party is provided advanced

notice regarding what an expert will testify to at a hearing, see Fed. R. Civ. P. 26,

and the expert cannot testify at trial unless the Court is satisfied that the expert is

qualified and is offering reliable and helpful opinions. See Fed. R. Evid. 702. A party

cannot insulate his expert’s opinions from scrutiny by introducing them for the first

time in a declaration attached to a post-hearing brief. 1


1
  Dr. Perry’s declaration does not indicate that she visited the facility at issue or
that she had sufficient specific information about the facility itself or working
conditions in it to reach expert opinions. In analogous circumstances in Rural
Community Workers Alliance v. Smithfield Foods, ___ F.Supp.3d ___, 2020 WL
2145350, at *5 (W.D. Mo. May 5, 2020), the court found Dr. Perry’s opinions to
be of “limited value” and more akin to “good-faith speculation than an evidenced-
based conclusion.”
                                           6
        Case 3:20-cv-01260-MEM Document 45 Filed 08/21/20 Page 7 of 9



      Here, Plaintiffs had the opportunity to present (or at the very least argue for

the opportunity to present) the testimony of Plaintiff Jane Doe II, the anonymous

Maid-Rite mechanic, and Dr. Perry (among others) at the July 31 hearing, but chose

not to do so. Having made that choice, they cannot now expect the Court to consider

their post-hearing declarations,2 thereby depriving Defendants the opportunity to

raise objections and for cross-examination. Even a criminal defendant cannot give

his side of the story and then insulate himself from cross-examination. See Brown v.

United States, 356 U.S. 148, 154-55 (1958). Because the practice is prejudicial to

the opposing party, courts have not hesitated to strike post-hearing affidavits when

litigants attempt to rely on them. See, e.g., McDermott Gulf, 2009 WL 1537871, at

*2; Southern Elec. Health Fund v. Bedrock Servs., 2005 WL 3108461, at *6-7 (M.D.

Tenn. 2005) (rejecting a defendant’s “unilateral attempt to expand the evidentiary

record after” a hearing “by submitting declarations and exhibits that [the plaintiff

had] no opportunity to cross-examine”); Shred-It USA, Inc. v. Mobile Data Shred,



2
  Nor should the Court consider the declarations that Plaintiffs submitted as
“proffers” on the literal eve of trial. (Doc. 37). One of the attached declarations
(Doc. 37-1) was from the same anonymous mechanic whose declaration is attached
to Plaintiffs’ post-hearing brief. See Doc. 43-3 ¶ 1. Thus, that declarant was one of
the witnesses Plaintiffs represented would be available to testify at the July 31
hearing, but Plaintiffs chose not to call him or her. The second declaration was
from a former employee who had not worked at the facility since late May, see
Doc. 37-2 at ¶ 14, and was not signed under penalty of perjury as required under
28 U.S.C. § 1746.

                                         7
        Case 3:20-cv-01260-MEM Document 45 Filed 08/21/20 Page 8 of 9



Inc., 238 F.Supp.2d 604, 607 (S.D.N.Y. 2002) (acceptance of a post-trial expert

affidavit “would contravene the letter and spirit of Federal Rule of Civil Procedure

26 and unduly prejudice” the opposing party); Shapiro, Lifschitz & Schram, P.C., 90

F. Supp. 2d at 17. 3

      Plaintiff Jane Doe II’s declaration (Doc. 43-2) should be stricken for the

additional reason that it was not sworn to under penalty of perjury. See 28 U.S.C. §

1746. Such a declaration would not even be admissible at the summary judgment or

merits stage. See United States ex rel. Doe v. Heart Solution, PC, 923 F.3d 308, 315-

16 (3d Cir. 2019) (“[W]hile an unsworn statement may be considered on summary

judgment, an unsworn statement that has not been made under penalty of perjury

cannot.”). Therefore, it cannot be considered on Plaintiffs’ post-hearing brief, which

seeks relief on the merits.

      Finally, Plaintiffs cannot obtain admission of the declarations by styling their

post-hearing brief in part as a “Response to Motion to Dismiss.” Plaintiffs’ post-

hearing brief makes clear that the declarations are intended to respond to evidence


3
  In Lujan v. National Wildlife Fed’n, 497 U.S. 871, 894-98 (1990), the Court held
that a district court did not abuse its discretion by refusing to consider affidavits
that the respondent submitted for the first time after a hearing on summary
judgment. In so ruling, the Court noted the Federal Rules’ decided preference for
the submission of affidavits before a hearing, not after it. See 497 U.S. at 895-96
(discussing Fed. R. Civ. P. 6 & 56). Plaintiffs here are in a worse posture than the
respondent in Lujan, since here the late submissions came after an evidentiary
hearing on the merits of Plaintiffs’ claim.

                                          8
        Case 3:20-cv-01260-MEM Document 45 Filed 08/21/20 Page 9 of 9



that was adduced at the hearing. See, e.g., Pls.’ Br. at 3 n.3.; Pls.’ Br. at 8, 10. In

any event, a complaint may not be amended by the briefs in opposition to a motion

to dismiss. Com. of Pa. ex rel. Zimmerman v. PepsiCo, Inc., 836 F.2d 173, 181 (3d

Cir. 1988).4

      Respectfully submitted.


                                        DAVID J. FREED
                                        UNITED STATES ATTORNEY
Date: August 21, 2020
                                        /s/ G. Michael Thiel
                                        G. MICHAEL THIEL
KATE S. O’SCANNLAIN                     Assistant U.S. Attorney
SOLICITOR OF LABOR                      Atty. I.D. #PA 72926
                                        235 N. Washington Ave., Ste.311
/s/ Oscar L. Hampton III                Scranton, PA 18503
OSCAR L. HAMPTON III                    Phone: (570) 348-2800
Regional Solicitor                      mike.thiel@usdoj.gov
Atty. I.D. #MO 36778
170 S. Independence Mall West
Suite 630 East                          EDMUND C. BAIRD
Philadelphia, PA 19106                  Associate Solicitor for
(215) 861-5120                          Occupational Safety and Health
hampton.oscar@dol.gov




4
 If the Court decides to consider the declarations, Defendants request the
opportunity to cross-examine Plaintiffs’ declarants under oath and to submit
counter-declarations or evidence and briefing.
                                          9
